Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 3, 2022

                                     No. 04-21-00416-CV

                                    Kimi-Lyn MURRAY,
                                         Appellant

                                               v.

                                      Phillip MURRAY,
                                            Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-19449
                         Honorable Monique Diaz, Judge Presiding


                                        ORDER
        Appellee’s brief was originally due July 1, 2022. We granted appellee’s first motion for
extension of time, extending the deadline for filing the brief to August 1, 2022. On August 1,
2022, appellee filed a motion requesting an additional extension of time to file the brief until
August 8, 2022. After consideration, we GRANT the motion and ORDER appellee to file his
brief by August 8, 2022.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court